Title: General Orders, 9 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 9th 1776
Parole Knolton.Countersign Charlestown


The General thanks Major Knolton, and the Officers and Soldiers, who were under his command last night; for the Spirit, Conduct and Secrecy, with which they burnt the Houses, near the Enemy’s works, upon Bunkers-hill—The General was

in a more particular manner pleased, with the resolution the party discover’d in not firing a Shot; as nothing betrays greater signs of fear, and less of the soldier, than to begin a loose, undirected and unmeaning Fire, from whence no good can result, nor any valuable purposes answer’d.
It is almost certain, that the enemy will attempt to revenge the Insult, which was cast upon them last Night, for which reason the greatest Vigilance, and Care, is recommended; as it also is, that the out-posts be always guarded by experienced Officers, and good Soldiers, who are to be considered in other duties: It is also again, and again ordered, that the men are not suffered to ramble from, or lie out of their quarters, contrary to repeated Orders on this head, and that their Arms, and Accoutrements, be always in order.
To remove present doubts and prevent future Mistakes, it is hereby expressly order’d and directed, that no persons do proceed to discharge the duty of any Office, without a regular Appointment, by Commission from the Congress, Warrant or General Order from the Commander in Chief; no allowance will be made to any one, who acts contrary to this order: All Persons therefore for their own-sakes are desired to take notice of it, and govern themselves accordingly, that no Complaints may hereafter be exhibited for services unwarranted.
